J-A05027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AMANDA ADAMSKI                             :
                                               :
                       Appellant               :   No. 617 MDA 2021


         Appeal from the Judgment of Sentence Entered April 15, 2021,
               in the Court of Common Pleas of Luzerne County,
                      Civil Division at No(s): 2021-00718.


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: SEPTEMBER 28, 2022

        Amanda Adamski appeals from the judgment of sentence imposed after

she pled guilty to indirect criminal contempt (“ICC”)1 of a temporary Protection

from Abuse (“PFA”) order. Upon review, affirm.

        On January 25, 2021, D.M. obtained a temporary PFA order against

Adamski, his girlfriend.        The order prohibited Adamski, inter alia, from

contacting D.M. or going to his residence. A final PFA hearing was scheduled

for March 4, 2021.

        In the interim, on February 2, and February 5, 2021, while the

temporary PFA order was still in effect, Adamski contacted D.M. on several

occasions. Adamski’s brother also texted D.M. and asked him to call Adamski
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   23 Pa.C.S.A. § 6114(a).
J-A05027-22



so she could retrieve her belongings from his residence. D.M. filed a complaint

with the police. After determining that Adamski had been served with the

temporary PFA order, the police filed an indirect criminal complaint against

her.

       On April 15, 2021, at the time set for hearing in this matter where

Adamski was represented by counsel, Adamski negotiated a plea agreement

with the Commonwealth.      Specifically, she would admit to the attempted

contact with D.M., and, in exchange, would receive 6 months’ probation. The

trial court accepted the plea and sentenced her to 6 months’ probation.

Adamski did not file a post-sentence motion.

       Afterwards, Adamski informed counsel that she believed it was improper

for her to be charged with ICC for attempting to contact D.M. when she had

no place to live. Adamski demanded that an appeal be filed.

       Adamski filed a timely appeal.   Additionally, her new counsel filed a

petition to withdraw from representation and an Anders brief with this Court.

Therein, counsel claimed that there were no issues of arguable merit based

upon waiver.

       On April 14, 2022, this Court denied counsel’s petition to withdraw.

Upon our independent review, we found that the trial court failed to inform

Adamski of her right to file a post-sentence motion, and consequently, she

had not waived her right to challenge the validity of her guilty plea. Further,

because the court failed to conduct a formal colloquy, we concluded that there

was an issue of arguable merit.     We therefore directed counsel to file an

                                     -2-
J-A05027-22



appropriate response.     Counsel filed an advocate’s brief, which we now

consider.

      On appeal, Adamski raises the following single issue:

      1. Did the trial court abuse its discretion and/or err in accepting
      [Adamski’s] guilty plea because she neither understood the nature
      of the charge against her, her right to a hearing and a factual basis
      was not placed upon the record to establish that she contacted a
      protected party rendering her plea unknowing and involuntary?

Adamski’s Brief at 3.

      Adamski challenges the validity of her guilty plea, claiming that it was

not made knowingly, voluntarily, and intelligently, and therefore, it was

constitutionally inadequate. Specifically, she argues that the trial court failed

to conduct a proper colloquy, failing to inform her of the nature of the charge

against her, what conduct violated the temporary order, and whether she

understood she had a right to a hearing. Adamski further maintains that had

the trial court done so, it would have been evident that she did not act with

wrongful intent to violate the PFA; instead, she only contacted D.M. because

she had nowhere else to live and was just trying to get her belongings.

Adamski’s Brief at 7.

      In reviewing this matter, we are mindful of the following. The decision

to enter a plea must be knowingly, voluntarily, and intelligently made. To

ensure that a plea satisfies these requirements, the trial court should, at a

minimum, elicit the following information:

      (1) Does the defendant understand the nature of the charges to
      which he or she is pleading guilty or nolo contendere?

                                      -3-
J-A05027-22


       (2) Is there a factual basis for the plea?

       (3) Does the defendant understand that he or she has the right to
       trial by jury?

       (4) Does the defendant understand that he or she is presumed
       innocent until found guilty?

       (5) Is the defendant aware of the permissible range of sentences
       and/or fines for the offenses charged?

       (6) Is the defendant aware that the judge is not bound by the
       terms of any plea agreement tendered unless the judge accepts
       such agreement?

Pa.R.Crim.P. 590(A)(1) cmt.2 This Court has further summarized:

       In order for a guilty plea to be constitutionally valid, the guilty
       plea colloquy must affirmatively show that the defendant
       understood what the plea connoted and its consequences. This
       determination is to be made by examining the totality of the
       circumstances surrounding the entry of the plea. Thus, even
       though there is an omission or defect in the guilty plea colloquy,
       a plea of guilty will not be deemed invalid if the circumstances
       surrounding the entry of the plea disclose that the defendant had
       a full understanding of the nature and consequences of his plea
       and that he knowingly and voluntarily decided to enter the plea.

Commonwealth v. Fluharty, 632 A.2d 312, 314 (Pa. Super. 1993).

Importantly, the objective is to ensure that defendants understand what they

are doing when they enter a guilty plea. In making that determination, the

reviewing court will look to the guilty plea colloquy to determine whether a

defendant’s plea was voluntary, knowing, and intelligent.




____________________________________________


2 The Comment to Rule 590 includes a seventh proposed question that is only
applicable when a defendant pleads guilty to murder generally. Additionally,
there is no right to a jury for violation of a PFA order.

                                           -4-
J-A05027-22



     Furthermore, “one charged with an indirect criminal contempt is to be

provided the [same] safeguards which statue and criminal procedures afford.”

Commonwealth v. Baker, 722 A.2d 718, 720 (Pa. Super. 1998). To prove

indirect criminal contempt, the evidence must establish that:

     (1) the order must be definite, clear, specific and leave no doubt
     or uncertainty in the mind of the person to whom it was addressed
     of the conduct prohibited; (2) the contemnor must have had
     notice of the specific order or decree; (3) the act constituting the
     violation must have been volitional; and (4) the contemnor must
     have acted with wrongful intent.

Id. at 721. "Where a PFA order is involved, an indirect criminal contempt

charge is designed to seek punishment for violation of the protective order."

Commonwealth v. Padilla, 885 A.2d 994, 996 (Pa. Super. 2015).

     Here, our review of the record showed that, prior to Adamski pleading

guilty for contacting D.M., the following exchange occurred:

     Mr. Grochal: If you would give me — I'd ask if you would give me
     a moment to speak to her. I may be better able to explain the
     situation to her. Right now it seems to not be working.

     The Court: All right. Take a minute

     (Whereupon, a brief recess was held.)

     The Court: [D.M.] vs. Adamski. Are you able to —

     Mr. Grochal: I believe that we have an agreement, Your Honor.

     The Court: Okay. Let's try this again.

     Mr. Cardone: We do have an agreement for an admission, Your
     Honor, for six months [of] probation. That's what the
     Commonwealth would be asking for.

     Mr Grochal: All I would ask, Your Honor, is that we make sure on
     the record Ms. Adamski is agreeing to plead guilty to this offense.


                                    -5-
J-A05027-22


       The Court: Is that accurate, Ms. Adamski? Are you agreeing to
       plead guilty or admit that you did what's — they're indicating?

       [Adamski]: Yes, I'm really sorry.

       The Court: But you know that you can't have any contact?

       [Adamski]: Yeah, yeah.

       The Court: Are you aware of that now?

       [Adamski]: Yeah.

       Mr. Grochal: I explained it, Your Honor.

N.T., 4/15/20, at 2-3.

       Notably, the trial court did not conduct a formal plea colloquy as

required under Rule 590.3 Notwithstanding this, it is evident, considering the

totality of the circumstances here, that Adamski understood the nature of her

plea and the consequences of it.

       We first note that, before Adamski pled guilty, counsel went off the

record to clarify for her the proceedings. The exchange on the record that

followed shows that Adamski was aware of the substance of the charge and

the factual basis for the charge, namely that she contacted D.M. contrary to

the PFA order. Counsel confirmed that he explained the situation to Adamski.

Further, at the time, Adamski did not contradict this by explaining that she

was trying to get her belongings, which might have warranted further

discussion regarding her intent. Instead, she acknowledged her wrongdoing

and the prohibited conduct; she apologized for her conduct.      Lastly, it was

____________________________________________


3We caution the trial court to cover the six questions in Rule 590 as set forth
above, even in PFA contempt matters.

                                           -6-
J-A05027-22



evident that, in exchange for her admission, she would receive six months of

probation. Consequently, contrary to Adamski’s claims, we conclude that she

entered a knowing, voluntary, and intelligent plea.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




                                    -7-